Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 1 of 10

U.S. Department of Justice

United States Attorney
District of Connecticut

 

 

Connecticut Financial Center (203)821-3700
157 Church Street, 25" Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www.justice.gov/usao/ct

June 15, 2021

VIA ELECTRONIC DELIVERY

Audrey A. Felsen
Koffsky & Felsen, LLC
1150 Bedford Street
Stamford, CT 06905

Re: United States v. Vincent Decaro
Case No. 3:18-cr-171(SRU)

Dear Attorney Felsen This letter confirms the plea agreement between your client, Vincent
Decaro (the “defendant”’), and the United States Attorney’s Office for the District of Connecticut
(the “Government”) in this criminal matter.

THE PLEA AND OFFENSE

In consideration for the benefits offered under this agreement, Vincent Decaro agrees to
plead guilty to Count Two of the Indictment charging him with possession with intent to
distribute fentanyl analogue, in violation of Title 21 United States Code Section 841(a) and
841(b)(1)(A)(vi).

The defendant understands that, to be guilty of the offense charged in Count Two of the
Indictment, the following essential elements must be satisfied:

1. Onor about April 3, 2018, the defendant possessed a controlled substance, i.e.,
fentanyl analogue;

2. That the defendant knew he possessed the controlled substance; and

3. That the defendant intended to distribute the controlled substance.
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 2 of 10

Page 2
THE PENALTIES

Imprisonment

Count Two carries a maximum penalty of life imprisonment and a mandatory minimum
of 10 years’ imprisonment.

Supervised Release

The Court may impose a term of supervised release of at least five years and up to life to
begin after any term of imprisonment on Count Two. 18 U.S.C. § 3583.

The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to two years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.

Fine
Count Two carries a maximum fine of $10,000,000.

The defendant is also subject to the alternative fine provision of 18 U.S.C. § 3571. Under
this section, the maximum fine that may be imposed on the defendant is the greatest of the
following amounts: (1) twice the gross gain to the defendant resulting from the offense; (2) twice
the gross loss resulting from the offense; or (3) $10,000,000 (Count Two).

Special Assessment

In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment on or
before the date of sentencing unless he establishes an inability to pay on or before the date of
sentencing through the financial disclosure to the U.S. Probation Office as part of the
presentence investigation and report, in which case the defendant agrees to pay it as soon as
practicable.

Interest, penalties and fines

Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.

§ 3572(h), (4) and § 3612(g). The defendant reserves the right to argue that there should be no
fines, penalties or interest in this case.
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 3 of 10

Page 3

Forfeiture

Pursuant to 21 U.S.C. § 853(a), the defendant agrees to forfeit to the United States his
interest in the following property: 4.93900245 Bitcoin (BTC), 3.187604 Bitcoin (BTC) and
9.08503154 Bitcoin cash (BCH).

The defendant acknowledges that the property described above is forfeitable as property
that represents the proceeds of, or was used to facilitate the commission of, the narcotics violation
in Count Two of the Indictment. The defendant agrees to waive all interests in this asset in any
administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal. The
defendant agrees to consent to the entry of an order of forfeiture for the forfeitable asset and waives
the requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. The defendant acknowledges that he understands
that the forfeiture of asset is part of the sentence that may be imposed in this case and waives any
failure by the Court to advise him of this, pursuant to Federal Rule of Criminal Procedure
11(b)(1)(J), at the time his guilty plea is accepted.

The defendant agrees to hold the United States, its agents and employees harmless from
any claims whatsoever in connection with the seizure or forfeiture of the above listed asset covered
by this agreement. The defendant further agrees to waive all constitutional and statutory
challenges in any manner to any forfeiture carried out in accordance with this plea agreement on
any grounds. The defendant also understands and agrees that by virtue of his plea of guilty he
waives any rights or cause of action to claim that he is a “substantially prevailing party” for the
purpose of recovery of attorney fees and other litigation costs in any related forfeiture proceeding
pursuant to 28 U.S.C. § 2465(b)(1).

THE SENTENCING GUIDELINES

 

Applicability

The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

Acceptance of Responsibility

 

At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant’s adjusted offense level under § 3E1.1(a) of the Sentencing Guidelines, based on
the defendant’s prompt recognition and affirmative acceptance of personal responsibility for the
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 4 of 10

Page 4

offense. Moreover, should the defendant qualify for a decrease under § 3E1.1(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E1.1(b) which recommends that the Court reduce
the defendant’s Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government’s recommendations on the reductions.

The above-listed recommendations are conditioned upon the defendant’s affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney’s Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant’s financial
condition. The defendant expressly authorizes the United States Attorney’s Office to obtain a
credit report concerning the defendant.

In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3E1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government’s assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

Determination of Quantity

 

The parties agree, acknowledge and stipulate at least 300 grams but less than 1 kilogram
of fentanyl analogue represents defendant’s offense conduct, including his relevant and readily
foreseeable conduct, concerning his possession with intent to distribute, and distribution of,
fentanyl analogues during the period charged in the Indictment. The defendant waives any right
to ajury trial on the issue of the quantity of controlled substances that represent his relevant and
readily foreseeable conduct. Provided that the Court uses that quantity in making a
determination under the Guidelines, the defendant also waives any right to a sentencing hearing
on the issue of the quantity of controlled substances to be considered by the Court.

Guideline Stipulation

The parties agree as follows:
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 5 of 10

Page 3

The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

The Government and the defendant agree that the defendant’s base offense level is 32,
pursuant to U.S.S.G. § 2D1.1(c)(4), because, as noted above, the parties have stipulated that the
quantity of fentanyl analogue in his offense which includes defendant’s relevant and readily
foreseeable conduct was at least 300 grams but less than 1 kilogram. The parties agree that
three levels should be subtracted under U.S.S.G. § 3E1.1 for acceptance of responsibility, as
noted above, resulting in a total offense level under Chapter Two of the Sentencing Guidelines of
29.

Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant’s Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

A total offense level 29, assuming a Criminal History Category I results in a range of 87
to 108 months of imprisonment, which because of the applicable mandatory minimum sentence
effectively becomes 120 months of imprisonment and a fine range of $30,000 to $10,000,000.
See U.S.S.G. § SE1.2(c)(3) and (h)(1). Both parties reserve their respective rights to argue for
sentences above or below the ranges set forth in this agreement, and, in particular, to suggest
grounds for downward or upward departure or variances.

Further, the parties agree that the defendant meets the criteria delineated in Title 18,
United States Code, § 3553(f)(1)-(5) and U.S.S.G.§ 5C1.2, the so-called “safety valve,” and
therefore no mandatory minimum is applicable in this case. Accordingly, the Government agrees
that it will not oppose an additional two-point Guideline reduction, bringing the defendant’s
adjusted offense level to 27 which, in Criminal History Category I, carries a range of
imprisonment of 70 to 87 months of imprisonment and a fine range of $25,000 to $10,000,000.
U.S.S.G. § 5E1.2(c)(3).

The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

Information to the Court
The Government reserves its right to address the Court with respect to an appropriate

sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant’s background and character, 18 U.S.C.
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 6 of 10

Page 6

§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

‘The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

Waiver of Trial Rights and Consequences of Guilty Plea

 

The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

The defendant understands that, if he pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.

Waiver of Statute of Limitations

The defendant agrees that, should the conviction following defendant’s guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

Waiver of Right to Challenge Conviction

The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 7 of 10

Page 7

unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241, if that sentence does not exceed 87 months of
imprisonment, a five-year term of supervised release or less, an order of forfeiture, and a $100
special assessment even if the Court imposes such a sentence based on an analysis different from
that specified above. The Government and the defendant agree that this waiver applies regardless
of whether the term of imprisonment is imposed to run consecutively to or concurrently with, in
whole or in part, the undischarged portion of any other sentence that has been imposed on the
defendant at the time of sentencing in this case. Furthermore, the parties agree that any challenge
to the defendant’s sentence that is not foreclosed by this provision will be limited to that portion
of the sentencing calculation that is inconsistent with (or not addressed by) this waiver. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel
in an appropriate forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel’s representation
of the defendant in the case.

The defendant acknowledges that he is not a “prevailing party” within the meaning of
Public Law 105-119, section 617 (“the Hyde Amendment”) with respect to the count of
conviction or any other count or charge that may be dismissed pursuant to this agreement. The
defendant voluntarily, knowingly, and intelligently waives any rights he may have to seek
attorney’s fees and other litigation expenses under the Hyde Amendment.

SCOPE OF THE AGREEMENT

The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 8 of 10

Page 8

administrative consequences that may result from this plea of guilty because such matters are

solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without

regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if he is not a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

The defendant’s guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the,
offense conduct which forms the basis for the charge in the Indictment in this case.

The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.
Case 3:18-cr-00171-SRU Document186 Filed 06/15/21 Page 9 of 10

Page 9

This letter shall be presented to the Court, in open court, and filed in this case.

Very truly yours,

LEONARD C BOYLE
ACTING UNITED STATES ATTORNEY

Des / CAMA

DOUGLAS P. MORABITO
ASSISTANT UNITED STATES ATTORNEY

 
Case 3:18-cr-00171-SRU Document 186 Filed 06/15/21 Page 10 of 10

Page 10

The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.

lag Dale 6)isjeh_

VINCENT DECARO Date
The Defendant

I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)
to my client vises me that he understands and accepts its terms.

_O6/|D/2\__

Date

   

 

 
